 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Center for Biological Diversity,                   No. CV-20-00020-TUC-DCB
 9                  Plaintiff,                          ORDER
10   v.
11   United States Forest Service, et al.,
12                  Defendants.
13
14          Currently this case is listed as being subject to the Mandatory Initial Discovery Pilot

15   (MIDP). Cases listed in Rule 26(a)(1)(B) of the Federal Civil Rules of Procedure are not
16   subject to MIDP. General Order 17-08 at 1:17. The parties jointly move to exclude this

17   case from MIDP because it is an action for review on an administrative record, which is
18   one of the type of cases listed for exclusion in Rule 26(a)(1)(B).

19          Accordingly,

20          IT IS ORDERED that the Joint Motion to Remove Case from MIDP (Doc. 12) is
21   GRANTED.
22          IT IS FURTHER ORDERED that the Clerk of the Court shall remove this case

23   from MIDP.

24                 Dated this 11th day of March, 2020.

25
26
27
28
